GREENBAUM, J.
(concurring). The constructive eviction as pleaded in the written answer of the defendant is based upon the following specifically alleged untenantable conditions of the premises, to wit: A leaky roof, rattling awnings, and the plaintiff’s failure to keep the front door closed. There is no allegation in the answer that the bowl of the water-closet in the bathroom was loose, or that there was an emission therefrom of foul odors. The roof had been repaired before the defendant vacated the premises; hence its previous leaky condition would constitute no ground of eviction. The claim as to the front door merits no serious consideration in the state of the proofs. The awnings were attached to defendant’s rooms and for his benefit.
*535The toilet was,in defendant’s premises and for his use. In the absence of an express covenant on the part of the landlord to repair, this obligation was upon the tenant. It was the defendant’s duty to make these repairs,, and he might be held liable for permissive waste, according to some authorities, for failing to make these repairs. Suydam v. Jackson, 54 N. Y. 450, 454. So that, even if the condition of the toilet bowl may be seriously considered, and I am of opinion that under the issues it should not have been regarded as a ground- of eviction, there is no proof in this case to sustain the alleged defense. The authorities cited by the defendant as to the conditions existing outside of the rooms rented to a tenant and over which he has no control have no bearing upon this case.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.
GILDERSEEEVE, P. J., concurs.